 Case 1:19-cr-00059-LO Document 206 Filed 04/30/21 Page 1 of 2 PageID# 1806



            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF VIRGINIA

                          Alexandria Division



UNITED STATES OF AMERICA                )
                                        )
                                        )
v.                                      ) CRIMINAL NO.1:19CR59
                                        )
                                        )
DANIEL HALE                             )
     Defendant.                         )


                        REPORT OF HEARING ON
              VIOLATION OF PRETRIAL RELEASE AND ORDER


     THIS CAUSE came on April 29, 2021, for a hearing before the
undersigned Magistrate Judge on the charge that defendant DANIEL
HALE violated the terms of pretrial release imposed by the
Honorable Liam O'Grady, United States District Judge for the
Eastern District of Virginia.
     At the hearing on April 29, 2021, defendant appeared with
counsel C. Mertz, Esquire, the United States was represented by
A. Berrang, Esquire.
     Defendant contests probable cause as to the allegations as
contained in the petition for action on conditions of pretrial
release, Court finds alleged violations as reported, wherefore,
it is
     ORDERED that the defendant DANIEL HALE is REMANDED to the
custody of the United States Marshal and shall appear before the
Honorable Liam O'Grady on May 4, 2021 at 10:00 a.m. for further
 Case 1:19-cr-00059-LO Document 206 Filed 04/30/21 Page 2 of 2 PageID# 1807



proceedings.


                                                    /s/
                                   ______________________________
                                   Theresa Carroll Buchanan
                                   United States Magistrate Judge
April 30, 2021
Alexandria, Virginia
